Opinion issued September 27, 2007








Opinion
issued September 27, 2007
 
 
 
 
 
 
 









     
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01-07-00650-CV
 

 
IN RE PARK MANOR OF CYPRESS STATION, Relator
 

 
Original Proceeding on Petition for
Writ of Mandamus
 

 
MEMORANDUM  OPINION
 
By petition for writ of mandamus,
relator, Park Manor of Cypress Station, challenged the trial court=s[1]
July 10, 2007, order denying relator=s amended motion to dismiss and
compel arbitration.  




We deny
the petition for writ of mandamus.
We lift
the stay of proceedings in the trial court.
                                         PER
CURIAM
 
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.
 




1           The underlying case is Bruce
Carson, Independent Executor of the Estate of Ethel B. Carson, a/k/a Ethel
Carson, Deceased v. Park Manor of Cypress Station, No. 2006-04151, in the
165th District Court of Harris County, Texas, the Honorable Elizabeth Ray,
presiding.